DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 1-2 in the reply filed on 04/20/2022 is acknowledged. Claims 3-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-2 are under consideration in this Office action.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it comprises more than 150 words and begins with the implied phrase, “The present invention discloses”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first horizontal bus" in line 11.  There is insufficient antecedent basis for this limitation in the claim. The limitation of “two horizontal buses” is previously introduced in line 3 of the claim, but there is no distinction of one of these two buses as “the first”.
Claim 1 recites the limitation "any side of the anode rod is neither adjacent to the anode rod" in line 17.  This phrasing is unclear as it implies that the “the anode rod” is capable of being adjacent to itself. It is suggested the limitation be rephrased, for example, as “any side of the anode rod is neither adjacent to another anode rod”.
Any claims dependent on the above claim(s) are rejected for their dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (WO 2017/141134), hereinafter Yao, in view of Chaffy et al. (U.S. Patent No. 4,713,161), hereinafter Chaffy, and Wang et al. (“Testing and Characterization of Anode Current in Aluminum Reduction Cells”, Metall Mater Trans B, 2016), hereinafter Wang.
Regarding claim 1, Yao discloses a system for measuring an anode current of an aluminum electrolytic cell (see e.g. Page 1, lines 5-9) comprising a plurality of electrolytic cell units (see e.g. Fig. 1, plurality of Hall-Heroult electrolytic cells 1, Page 8, lines 27-28); wherein the electrolytic cell units each comprise: two horizontal buses, 16 anodes, 16 anode rods (see e.g. Fig. 1, two rows of 8 anodes 11-18, with respective metallic anode rods 6 connected to an anode busbar/beam 7; Page 9, lines 5-9), and a plurality of current sensors (see e.g. Fig. 1, current sensors S11-S18; Page 9, lines 36-37); the 16 anode rods and the 16 anodes are divided into two rows A and B (see e.g. Page 9, lines 8-9), on end of each of the anode rods of each row is respectively in lap joint with the horizontal bus (see e.g. Fig. 1, anode rods 6 are connected to and overlapping, i.e. lap joint with, the anode busbar 7; Page 9, lines 6-8), the other end of each of the anode rods of reach row is respectively connected to the anode of each row, and each of the anodes is in one-to-one correspondence with the anode rod (see e.g. Fig. 1, each anode 11-18 is mounted on a respective anode rod 6; Page 9, lines 6-7); when one side of the anode rod is adjacent to another anode rod, the horizontal bus between the two anode rods is provided with one of the current sensors (see e.g. Page 9, line 37-Page 10, line 2, the sensors are positioned on the beam between two adjacent anode rods); and when any side of the anode rod is not adjacent to another anode rod, the horizontal bus on this side does not need to be provided with the current sensor (see e.g. Page 9, line 37-Page 10, line 2, the sensors are positioned between two adjacent anode rods, and the number of anode rods is equal to the number of anode rods, meaning that only one outer end of the horizontal busbar requires a current sensor corresponding to the anode rod).
Yao does not explicitly teach each cell comprising a column bus and one or a pair of crossover buses, the crossover buses being disposed on one or two sides of a feeding port, the two horizontal buses being connected through the crossover buses, and one end of the column bus being connected to one of the horizontal buses, a when any side of the anode rod is adjacent to the column bus or the crossover bus, the horizontal bus on this side is provided with the current sensor, the horizontal bus not needing to be provided with a current sensor on any side where the anode rod is neither adjacent to the column bus or the crossover bus nor the anode rod. Yao does however teach electrolytic current being supplied to the anode beams (see e.g. Page 9, line 16-18), feeding ports being present along the horizontal dimension of the cell (see e.g. Fig. 1, aluminum feeders 21-24; Page 9, lines 9-11), and further details of the cell arrangement being those known in the art (see e.g. Page 9, lines 14-16).
Chaffy teaches a circuit for supplying current to aluminum electrolysis cells (see e.g. Abstract), wherein each cell comprises two rows of anodes, each anode supported by anode rods attached to one of two horizontal bars (see e.g. Figs. 7-8, anodes 10 supported by shafts 6 attached to horizontal anode frame elements 7A and 7B; Col. 7, lines 30-33), and electrolysis current is supplied to the horizontal bars by a riser, i.e. column bus, fixed to one of the bars and a crossover bus connecting the two horizontal bars (see e.g. Figs. 6 and 8, risers 8 connected to anode frame 7A, and equipotential rods 7C connecting anode frames 7A and 7B; Col. 7, lines 32-38, and Col. 8, lines 8-10). The column bus and crossover bus are positioned between two anode rods (see e.g. Fig. 4, connecting rod 7C and riser 8 shown between two anode rods 6), which are where Yao teaches the current sensors being present (see e.g. Yao Page 9, line 37-Page 10, line 2). The crossover bar would also necessarily be at one side of one of the feeding ports of Yao provided along the horizontal dimension of the cell (see e.g. Yao Fig. 1, aluminum feeders 21-24; Page 9, lines 9-11).
KSR Rationale D states “applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” may be obvious.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cell units of Yao to comprise a positive upright, i.e. column bus, fixed to one of the horizontal busbars and a crossbar connecting the two horizontal bars as taught by Chaffy as a known suitable method of supplying current to the beams on which anodes/anode rods are mounted in an aluminum electrolysis cell.
Yao in view of Chaffy does not explicitly teach the current sensors being optical fiber current sensors. 
Wang teaches a system for measuring anode current in an aluminum reduction cell (see e.g. Abstract, lines 1-3), wherein the current is measured using fiber optic current sensors twining around a current carrying member (see e.g. Fig. 3, fiber-optic current sensor twining around anode rod; Page 1988, Col. 1, lines 18-23). These fiber optic current sensors effectively avoid electromagnetic interference and provide very accurate anode current data with an error of less than 1% (see e.g. Abstract, lines 2-5, and Page 1988, Col. 1, lines 10-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the current sensors of Yao in view of Chaffy to comprise fiber optic current sensors as taught by Wang as a particular current sensor for measuring anode current in an aluminum reduction cell that avoids electromagnetic interference and provides highly accurate current data with an error of less than 1%.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yao in view of Chaffy and Wang, as applied to claim 1 above, and further in view of Gu et al. (U.S. 2021/0116641), hereinafter Gu.
Regarding claim 2, Yao in view of Chaffy and Wang teaches all the elements of the system of claim 1 as stated above. Yao in view of Chaffy and Wang further teaches current information detected by the optical fiber current sensors being transmitted to a measuring box for analysis and processing (see e.g. Yao Fig. 1, current sensors S11-S18 are connected to a central unit U which performs calculations, Page 10, lines 19-21; see e.g. Wang Fig. 3, the signal from the current sensor is transferred to a signal acquisition and processing system by a transmission fiber, Page 1988, Col. 1, lines 22-26), but does not teach an optical fiber protecting tube configured to transmit the current information through a polarization maintaining optical fiber concentrated in the optical fiber protecting tube.
Gu teaches a system for measuring a current in a current conductor with a fiber optic current sensor (see e.g. Fig. 1, fiber optic current sensor 1 for current conductor 4; Paragraph 0056, lines 1-4, and), wherein the connection from the sensing fiber wrapped around the current conductor to a secondary unit for analysis is made using a spliced polarization-maintaining optical fiber provided within a protection tube (see e.g. Fig. 1, spliced fiber 2 with protection tube 7 comprises first polarization maintaining optical fiber 3a connected to sensing optical fiber 5a and second polarization maintaining optical fiber 3b connected to secondary converter 6, which comprises signal processing and analysis equipment; Paragraph 0056, lines 4-18, Paragraph 0057, lines 1-4 and Paragraph 0058, lines 3-4). In fiber optic current sensors, polarization maintaining fibers properly connected between the analytical unit and the sensing fibers are necessary to accurately transmit the measured current (see e.g. Paragraphs 0002-0004). The protection tube protects the connection between the respective polarization maintaining fibers against mechanical stress and/or moisture, providing a substantial increase in measuring accuracy (see e.g. Paragraph 0025, lines 1-5, and Paragraph 0084).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Yao in view of Chaffy and Wang to comprise an optical fiber protecting tube surrounding a polarization maintaining optical fiber to transmit current information to the measuring box as taught by Gu to provide a connection to the current sensor fibers which is protected against mechanical stress and/or moisture and allows for accurate transmission of the current information.
Conclusion
Bao et al. (WO 2017/141135) discloses a system of monitoring individual anode currents in an aluminum electrolysis cell comprising sensing assemblies for determining current placed between adjacent anode rods, wherein the current of each anode is calculated by subtracting the current at one side of the anode rod from the current at the other side of the anode rod.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795